Citation Nr: 0925957	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  04-41 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an effective date prior to January 13, 
2004 for the grant of service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 10 percent for 
eczematoid dermatitis of the scrotum.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1964 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from 
rating decisions in May 2004 and February 2008 by the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Atlanta, Georgia and Jackson, Mississippi, respectively, 
which denied entitlement to the benefits currently sought on 
appeal.  As of June 2007, the Veteran's claims file and 
jurisdiction of this appeal was transferred from the RO in 
Atlanta, Georgia to Jackson, Mississippi.

The Veteran appeared before the undersigned Veterans Law 
Judge in a videoconference hearing from Jackson, Mississippi 
in May 2009 to present testimony on the issues on appeal.  
The hearing transcript has been associated with the claims 
file.

The issue of increased rating for eczematoid dermatitis of 
the scrotum is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran applied for service connection for PTSD in 
November 1986 and was denied by rating decision in April 
1987.  He then submitted an application to reopen the claim 
in June 1988 and was denied the same by a March 1989 rating 
decision.  He perfected an appeal of that decision, which was 
denied by a Board decision in May 1993 on the basis that the 
evidence did not show a confirmed diagnosis of PTSD.  The 
Veteran did not appeal the Board's decision.  

2.  The Veteran's informal application to reopen his 
previously denied claim for service connection for PTSD was 
received on January 13, 2004.  

3.  There was no communication by the Veteran or a duly 
appointed representative after the Board's decision in May 
1993 and before January 13, 2004 indicating intent to apply 
for service connection benefits for PTSD.	 


CONCLUSION OF LAW

The criteria for an effective date prior to January 13, 2004 
for the grant of service connection for PTSD have not been 
met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.400 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Veterans Claims Assistance Act 
of 2000 (VCAA), describes the notification and duty to assist 
obligations owed to claimants by VA.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009).  The intended 
effect of the implementing regulation is to establish clear 
guidelines regarding the timing and scope of assistance that 
VA is required to provide to a claimant who files a 
substantially complete application for VA benefits.  38 
C.F.R. § 3.159 (2008).  

However, the Court of Appeals for Veterans Claims has held 
that the VCAA statutory and regulatory provisions do not 
apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
In the instant case, the facts are not in dispute.  
Resolution of the appeal is dependent upon the interpretation 
of the regulations pertaining to the assignment of an 
effective date associated with a grant of service connection.  
Therefore, the Board concludes that no further action is 
required under the VCAA, since all evidence needed to 
adjudicate the claim is of record and before the Board.

Nonetheless, in correspondence dated in October 2007, the AOJ 
notified the Veteran of the information and evidence 
necessary to substantiate a claim for an earlier effective 
date, to include information and evidence that VA would seek 
to provide and information and evidence that the Veteran was 
expected to provide.  This notice also informed the Veteran 
of the process by which effective dates are determined.  
Thereafter, the Veteran was given additional opportunity to 
submit information and testimony at his May 2009 hearing in 
the presence of his representative.   

Earlier Effective Dates

Service connection for PTSD was granted by rating decision in 
February 2007.  An effective date of January 13, 2004 was 
established based upon the date of the Veteran's informal 
claim to reopen his previously denied claim for service 
connection.  The Veteran filed a timely appeal with respect 
to the effective date.  He argues that his claim was denied 
due to the absence of evidence that he was a combat veteran, 
and consequently due to the lack of a verified military 
stressor.  See, e.g., Board hearing transcript, May 2009.  
The Veteran's combat status was later corrected by a revision 
of his service personnel records.  See Department of the Navy 
correspondence, September 2005.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2009) and 38 C.F.R. § 3.400 (2008).  
Unless specifically provided otherwise, the effective date of 
an award based on a claim for service connection or for an 
increase of compensation "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore."  38 U.S.C.A. § 5110(a) 
(West 2002).  The implementing regulation clarifies this to 
mean that the effective date of an award of service 
connection or for increased compensation "will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later."  38 C.F.R. § 3.400 (2008). 

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2008).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  It must "identify the benefit 
sought."  38 C.F.R. § 3.155(a) (2008).  VA must look to all 
communications from a claimant that may be interpreted as 
applications or claims, formal and informal, for benefits and 
is required to identify and act on informal claims for 
benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).   The United States Court of Appeals for the Federal 
Circuit has emphasized that VA has a duty to fully and 
sympathetically develop a Veteran's claim to its optimum.  
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This 
duty requires VA to "determine all potential claims raised 
by the evidence, applying all relevant laws and 
regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001), and extends to giving a sympathetic reading to 
all pro se pleadings of record.  Szemraj v. Principi, 357 
F.3d 1370, 1373 (Fed. Cir. 2004).  If VA fails to forward an 
application form to the claimant after receipt of an informal 
claim, then the date of the informal claim must be accepted 
as the date of claim for purposes of determining an effective 
date.  Servello, 3 Vet. App. at 200. 

The effective date of an award of service connection is not 
based on the date of the earliest medical evidence 
demonstrating a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 
377, 382 (1999). 

This Veteran originally filed a claim for service connection 
for PTSD in November 1986 and was denied by a rating decision 
in April 1987.  The Veteran did not appeal this decision.  He 
then submitted an application to reopen the claim in June 
1988 and was denied the same by a March 1989 rating decision.  
He perfected an appeal of that rating decision, and the 
appeal was subsequently denied by Board decision in May 1993.  

Contrary to the Veteran's understanding as iterated at the 
May 2009 Board hearing, the May 1993 Board decision was not 
based on the absence of evidence pertaining to combat or 
absence of evidence of a military stressor.  Instead, the 
Board's decision was based on the factual finding that the 
Veteran did not have a medical diagnosis of posttraumatic 
stress disorder based on the totality of the medical evidence 
at that time.  The Veteran did not appeal the Board's 
decision and it became final.  38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. § 20.1100 (1992).  Final claims can only be 
reopened upon submission of new and material evidence.  38 
C.F.R. § 3.160 (2008). 

VA did not receive any subsequent correspondence or medical 
evidence from the Veteran that can be construed as an 
informal claim for service connection for PTSD until January 
13, 2004.  On that date, a VA staff psychiatrist diagnosed 
the Veteran with PTSD, and the Veteran submitted a statement 
that he wished to reopen his claim.  VA treatment note, 
January 2004; Statement in support of claim, January 2004.  
In the context thereof, evidence was submitted sufficient to 
reopen the previously denied claim and ultimately sufficient 
evidence was submitted or obtained to prove the requisite 
elements of service connection under 38 C.F.R. 
§ 3.303 (2008).  As such, the claim for service connection 
for PTSD was granted by rating decision in February 2007.  
The effective date was set as the date of receipt of the 
ultimately successful claim, that is January 13, 2004.  

In cases such as this, where the effective date of an award 
of compensation is based on a claim reopened after final 
disallowance, the effective date will be the date or receipt 
of the claim to reopen.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2008).  Here, there is simply no evidence 
that the Veteran, or a duly authorized representative, 
submitted any written declaration that can be interpreted as 
a claim for service connection for PTSD between the date of 
the finally denied claim in May 1993 and the current 
effective date of the award in January 2004.  

The Board has also considered the implication of 38 C.F.R. 
§ 3.400 (g) regarding the correction of the Veteran's 
military records, specifically where an October 2005 
Department of Defense Form 215 states that the Veteran is 
entitled to receipt of the Combat Action Ribbon, indicative 
of combat service in the Republic of Vietnam.  However, the 
plain text of this regulation states that the special rules 
regarding effective dates when military records are corrected 
apply only "where entitlement is established because of the 
correction, change or modification of a military record."  
38 C.F.R. § 3.400(g) (2008) (emphasis added).  In this case, 
the absence of a verifiable stressor, cured though it may be 
by the combat presumption of 38 C.F.R. § 3.304(f)(1), was not 
the element found lacking by the Board in last final 
disallowance of the claim.  As such, entitlement to reopen 
the claim for PTSD was not based on the correction or 
modification of the Veteran's service personnel records, but 
instead based upon the evidence of a current diagnosis of 
PTSD.  Therefore, 38 C.F.R. § 3.400(g) is inapplicable 
because entitlement to a reopened claim, and ultimately to 
the benefit sought, was not established due to the correction 
of the Veteran's record, but rather due to new medical 
evidence showing a current diagnosis of PTSD.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt provision does not apply.  An 
earlier effective date for the grant of service connection 
for PTSD is not warranted.


ORDER

An effective date prior to January 13, 2004 for the grant of 
service connection for posttraumatic stress disorder is 
denied.  


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issue of entitlement to an 
increased rating for eczematoid dermatitis of the scrotum is 
ready for final adjudication.  See 38 C.F.R. § 19.9 (2008).  
Specifically, the Veteran's last medical exam, conducted by a 
private physician to whom the Veteran was apparently referred 
by VA, occurred in February 2004.  

Based upon the lapse in time from that exam, and in 
particular because the diagnostic code under which the 
Veteran is rated explicitly includes criteria related to 
pharmaceutical treatment over delineated intervals of time, 
the actual severity of the Veteran's service-connected 
disability over the course of this appeal is unclear.  He 
must be afforded a contemporaneous and thorough VA 
examination.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); 
see also Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990); see also 38 C.F.R. § 4.118 DC 7806 
(2008).  

Furthermore, the Board finds the February 2004 examination 
report to be inadequate for rating purposes in that an 
adequate medical rationale for the examiner's conclusions is 
not provided, and the report does not contain sufficient 
detail.  Specifically, without further explanation or 
justification, the exam report states that the Veteran's 
eczematoid dermatitis of the scrotum, distinguished from 
other service-connected disabilities, has "resulted in 15 
years of time lost from work." The examiner also states that 
the Veteran has received constant corticosteroid therapy, but 
does not indicate the medical facts or any particular drug 
history upon which that determination is based.  A new 
examination is necessary for clarification.  38 C.F.R. § 4.2 
(2008).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA skin 
examination to determine the nature and 
severity of his service-connected 
eczematoid dermatitis of the scrotum, 
to include any scars attributable to 
that condition.  The Veteran's claims 
file and a copy of this remand should 
be made available to the examiner for 
review.  All necessary studies and 
tests must be conducted.

The examiner is specifically requested 
to respond to the following:

(a)  Does the medical evidence show 
systemic therapy for eczematoid 
dermatitis of the scrotum, such as 
corticosteroids or other 
immunosuppressive drugs, at any time?  
(b)  If the above is answered in the 
affirmative, for what specific periods 
of time has that therapy been required 
since December 2002?  In particular, 
the total duration of any intervals of 
that therapy should be noted in number 
of weeks.  
(c)  What percent of the Veteran's 
entire body is affected by the service-
connected eczematoid dermatitis of the 
scrotum (excluding other nonservice-
connected skin conditions)?

The examiner should also comment on the 
findings of the February 2004 contract 
examination, in particular the 
employability impairment posed by this 
particular condition. 

2.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the Veteran, he 
and his representative must be 
furnished a Supplemental Statement of 
the Case which addresses all evidence 
associated with the claims file since 
the last Statement of the Case.  The 
Veteran and his representative must be 
afforded the applicable time period in 
which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


